UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-23712 PROMOTORA VALLE HERMOSO, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 301 East Pine Street, Suite 150, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 210-6541 (Registrant's Telephone Number, Including Area Code) 1809 E. Broadway St., Suite 346, Oviedo, FL 32765 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.o Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yeso No The number of shares outstanding the issuer's common stock, no par value, was24,464,799 as of August 1, 2009. Promotora Valle Hermoso, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 (unaudited) 3 Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Six Months Ended June 30, 2009and 2008 (Unaudited) 5 Consolidated Statement of Stockholders' Equity (Deficiency) for the Period Ended June 30, 2009 (Unaudited) 6 Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2009 and 2008(Unaudited) 7-8 Notes to UnauditedFinancial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 28 PART II. OTHER INFORMATION Item 6. Exhibits. 30 Signatures 30 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2008. The results of operations for the six months ended June 30, 2009 and 2008 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY FINANCIAL STATEMENTS JUNE 30, 2009 2 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents $ $ Inventories Receivables - net of allowance for doubtful accounts of $500,000 and $500,000 Property, plant and equipment - net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Notes payable $ $ Accounts payable and other liabilities Customer deposits Deferred income taxes Total Liabilities Commitments and Contingencies - - Equity: Promotora Valle Hermoso, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 100,000,000 shares; outstanding 24,464,799 and 24,464,799 shares, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Promotora Valle Hermoso, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to unaudited consolidated financial statements. 3 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Six Months Ended For the Three Months Ended June 30, June 30, Revenues: Home building $ Road base product Costs and expenses: Cost of sales Selling, general and administrative costs Income from operations Other income (expense): Foreign currency transaction gain (loss) ) ) Other income (principally rental income) ) Income before provision for income taxes Provision for income taxes Net earnings Less: Net income attributable to the noncontrolling interest Net earnings attributable to Promotora Valle Hermoso Inc. and Subsidiary $ Earnings per share - basic and diluted: Earnings per common share attributable to Promotora Valle Hermoso, Inc. and Subsidiary common shareholders $ Weighted average common shares outstanding - basic and diluted Amounts attributable to Promotora Valle Hermoso, Inc. and Subsidiary common shareholders: Net earnings $ See notes to unaudited consolidated financial statements. 4 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Six Months Ended June 30, Net earnings $ $ Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to Promotora Valle Hermoso, Inc. and Subsidiary $ $ See notes to unaudited consolidated financial statements. 5 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Other Comprehensive Common Stock Paid-In Retained Comprehensive Noncontrolling TOTAL Income No of shares Amount Capital Earnings Income (Loss) Interests Balance, January 1, 2008 $ Effect of recapitalization - ) Net income $ - - Currency translation adjustment ) ) - ) Comprehensive income $ Balance, December 31, 2008 ) Net income $ - - Currency translation adjustment ) ) - ) Comprehensive income $ Balance, June 30, 2009 $ ) $ See notes to unaudited consolidated financial statements. 6 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation (Gain) on sale of property, plant and equipment ) Deferred income taxes Change in operating assets and liabilities ) ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Cash flows from financing activities: Proceeds from borrowings Repayment of loans ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Changes in operating assets and liabilities consist of: (Increase) decrease in accounts receivable $ $ ) (Increase) decrease in inventories ) ) Increase (decrease) in customer deposits ) Increase in accounts payable and other liabilities $ ) $ ) See notes to unaudited consolidated financial statements. 7 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) For the Six Months Ended June 30, Supplementary Information: Cash paid during the period for Interest $ $ Income taxes $ $ Non-cash investing activities: Services rendered in lieu of proceeds from the sale of plant, property and equipment $ - $ See notes to unaudited consolidated financial statements. 8 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated balance sheet as of June 30, 2009 and the consolidated statements of operations, stockholders’ equity and cash flows for the periods presented herein have been prepared by Emerging Media Holdings, Inc. (the “Company” or “EMH”) and are unaudited.In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders’ equity and cash flows for all periods presented has been made.The information for the consolidated balance sheet as of December 31, 2008 was derived from audited financial statements. Organization Promotora Valle Hermoso, Inc. and Subsidiary (“Promotora Valle Hermoso” or the “Company”) operates its business through its majority-owned subsidiary, pen Joint Stock, Inc. (“494 UNR”).494 UNR, a Russian Federation corporation, is a construction contractor operating in the Russian
